UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANGEL M. CINTRON,
Plaintiff, ORDER DENYING
IFP APPLICATION
-against-
COMMISSIONER OF SOCIAL 20 Civ. 1837 (PGG)
SECURITY,
Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:
Leave to proceed in this Court without prepayment of fees is denied, because no
answers are provided to Questions 4-8 on the Application to Proceed without Prepaying Fees or

Costs, and Question 3 is answered only in part.

Dated: New York, New York
March 16, 2020 SO ORDERED.

ford AAnrded
Paul G. Gardephe
United States District Judge

 
